--------------------------------------------------------------------------------

Exhibit 10.4
 
                                        EMPLOYMENT AGREEMENT—Jeffrey Hattara

 
This Employment Agreement (this "Agreement") is made as of this 5th day of
January, 2009 ("Effective Date), by and between Veritec, Inc., a Nevada
Corporation having its principal offices at 2445 Winnetka Ave. N., Suite #201,
Golden Valley, Minnesota 55427 (hereinafter, "Verilec”)”) and Jeffrey Hattara,
an individual (hereinafter, "Employee").


Veritec and Employee are sometimes individually referred to herein as "Party"
and sometimes collectively referred to herein as "The Parties".


WHEREAS, Veritec is engaged in the business of designing, developing, marketing
and licensing its proprietary matrix symbol multi-dimensional bar code data
storage technology for use in a variety of industries such as banking,
electronic media, manufacturing automation and biometric identification; and


WHEREAS, The Parties intend by this Agreement to define an employer-employee
relationship on the terms and subject to the conditions set forth herein and
intend that this Agreement shall establish a basis of their relationship and
define their respective rights, duties and obligations.


NOW THEREFORE, in consideration of the mutual promises, covenants, warranties
and agreements set forth herein, The Parties agree as follows:


I.
Definitions


As used in this Agreement, each of the following words and terms shall have the
following meaning:


"Competitive Business” means directly or indirectly designing, developing.
making, promoting, offering, soliciting, selling, leasing, licensing,
transferring or otherwise making Competitive Products available to third
parties.


"Competitive Products" mean single or multi-dimensional bar code products and
processes (as well as services related thereto) manufactured or sold by anyone
other than Veritec that are used in competition with Veritec Products in any
industry.


"Confidential Information" means any information that is not generally known to
or readily available to other persons or entities by ordinary means.
Confidential Information includes information of any nature which would have
economic value, including but not be limited to: algorithms, compilations,
devices, formulas, images, methods, patterns, processes, programs,
specifications, source codes, techniques, financial forecasts or results, sales
forecasts or results, marketing plans or strategies, strategic plans, new
products, information related to existing our prospective customers and
suppliers, including customer and supplier lists. Confidential Information also
includes any trade secrets as defined in Minnesota's Uniform Trade Secrets Act
codified as Minn. Stat. § 325C.01 et seq. "Confidential Information" shall not
include any information which (a) the recipient can prove that at the time of
disclosure was published or otherwise in the public domain; (b) at the time of
disclosure became part of the public domain through means other than a breach of
this Agreement by the recipient; (c) the recipient can substantiate by
documentary evidence was known to the recipient prior to its receipt from the
provider; or (d) was or is independently developed by the recipient without the
utilization of any Confidential Information supplied by the provider.
Additionally, a recipient hereunder shall not be deemed to have disclosed
Confidential Information in violation of this Agreement if, and then only to the
extent that, the recipient can demonstrate by clear and convincing evidence that
the recipient was required to make such disclosure pursuant to any applicable
law, regulation or governmental order, or pursuant to any judgment, order,
decree or award of a court of competent jurisdiction, and the recipient provided
the provider with at least thirty (30) days written notice (or if the
circumstances do not permit such advance written notice, such advance notice as
is reasonably practicable under the circumstances) prior to making such
disclosure.
 


"Inventions” and "Works of Authorship”: "Inventions" means all new concepts,
ideas and discoveries of novel things and uses associated with, or for use with
Veritec Products, as well as, all concepts, ideas and discoveries of
improvements to Veritec Products from whatever source derived (whether or not
patentable). "Works of Authorship" means all writings, drawings, images,
brochures, presentations, videos and "white papers" whether printed or in
electronic formats, software and software source code from whatever source
derived (whether or not copyrightable), including all modifications and
derivative works based thereon. These terms shall include all forms of original
expression fixed in any tangible medium, created in the past at the request of
Veritec, or created hereafter by anyone at the request of Veritec, or created by
Employee individually or iii concert with others that relate in any manner to
the present or prospective business of Veritec if learned, or was conceived by
Employee or those employed or retained by Employee during the course and scope
of his employment. All such Inventions and Works of Authorship are hereby deemed
to be the sole and separate property of Veritec.


NOTICE - The parties understand that Inventions and Works of Authorship do not
include an invention for which no equipment, supplies, facility, or trade secret
information of Veritec was used and which was developed entirely on the
Employee's own time, and (1) which does not relate (a)directly to the business
of Veritec, including the Veritec Products, or (b) to Veritec's actual or
demonstrably anticipated research or development, or (2) which does not result
from any work performed by the Employee for Veritec.


“Veritec" means Veritec, Inc. and its subsidiaries whether existing or hereafter
formed and any successors in interest of the same.


"Veritec Customers" mean persons, governmental or commercial entities that
purchase Veritec Products. Veritec's customer lists are and always shall be the
property of Veritec.


"Veritec Products" mean: (i) the matrix symbol multi-dimensional bar code data
storage technology, together with the technology and know-how for application
thereof to any substrate, the design, use and application of hardware and
software for the encoding and decoding thereof for retrieval of data, and (ii)
the banking software platform used in the processing and managing of financial
cards; all as presently designed, developed, invented, written or owned by
Veritec, or hereafter designed, developed, invented, written or owned by or for
Veritec.


"Vesting Date(s)" mean that date or those dates on which Employee's restricted
stock and options to purchase common stock vest.


 
31

--------------------------------------------------------------------------------

 
II.
Duties, Obligations and Rights of The Parties


2.01. Position of Employment - Title - Supervision. Veritec hereby offers to
employ and Employee hereby accepts employment together with the duties and
responsibilities associated with being Veritec's President and Chief Executive
Officer. Employee shall be subject to general supervision, advice and direction
of the Board of Directors and any Committees of the Board of Directors of
Veritec.


2.02. Best Efforts Duties of Emplovee. Employee agrees to perform faithfully,
industriously, and to the best of Employee's ability, experience and talents all
of the duties that may be reasonably requested by Veritec.


2.03. Compensation to Employee. In order to induce Employee to accept the offer
of employment subject to the express terms and conditions set forth herein,
Veritec hereby promises, covenants, warrants and agrees to pay Employee the
following forms and amounts of compensation:


(a)  
Base Salary. As a base salary, the sum of Twelve and NO/100 U.S. Dollars
($12.00) per annum paid on a monthly basis, less applicable federal and state
taxes and deductions, to be paid in accordance with Veritec's standard payroll
procedures, commencing on Employee's first day of employment with Veritec which
is the Effective Date. Employee's base salary shall be reviewed on an annual
basis.



 
(b)
Restricted Stock. As authorized by Veritec's Board of Directors during its
December 5, 2008 special meeting, Employee is hereby granted One Million
(1,000,000) shares of Veritec restricted stock at a price of thirty U.S. cents
($0.30) per share (the closing market price of the shares on the date of the
grant) with the following vesting schedule: (i) Five Hundred Thousand (500,000)
shares shall vest on that date that is six (6) months after the Effective Date,
and (ii) the remaining Five Hundred Thousand (500,000) shares shall vest on that
date that is twelve (12) months after the Effective Date. Each anniversary year,
Employee may receive additional shares of Veritec restricted stock as may be
determined by Veritec's Board of Directors and accepted by Employee.



(c)  
Stock Options. As authorized by Veritec's Board of Directors during its December
5, 2008 special meeting, Employee is hereby granted non-qualified options to
purchase One Hundred Fifty Thousand (150,000) shares of Veritec common stock
(OTC: "VRTC") at a price of thirty U.S. cents ($0.30) per share. The options
granted herein shall fully vest on that date that is twelve (12) months after
the Effective Date. Each anniversary year, Employee may receive additional
options to purchase shares of Veritec common stock as may be determined by
Veritec's Board of Directors.



(d)  
The Restricted Stock and Stock Options shall be governed by Restricted Stock
Agreements and Stock Option Agreements executed by the Parties, in the forms
attached hereto as Exhibit A and Exhibit B, respectively.



(e)  
 Medical Insurance. Veritec shall pay its standard portion of the cost of
medical insurance for Employee and insurable dependents of Employee through
Veritec's Group Medical Plan. On written instruction from Employee, Veritec
shall deduct from Employee's accrued but unpaid compensation Employee's portion
of the cost of premiums for direct payment to Veritec's Group Medical Plan
insurance company. All other issues will be in accordance with the "Veritec
Employee Policy.~ Upon termination of this Agreement, payments under this
paragraph shall cease, provided, however, that the Employee shall be entitled to
payments for periods or partial periods that occurred prior to the date of
termination and for which the Employee has not yet been paid.



(f)  
Incentive Compensation Bonus Plan. Employee shall be eligible to participate in
any Incentive Compensation Bonus Plan as may be determined from time to time by
the Board of Directors or any Committee thereof. Employee shall also be eligible
to participate in any other executive level benefit or compensation plan
generally applicable to senior executives of Veritec.



(g)  
Vacation - Vacation Compensation. Employee shall be entitled to three (3) weeks
of paid vacation during the first year of employment and entitled to four (4)
weeks of paid vacation during each year of employment, beginning on the first
day after completion of one (1) year of service. Commencing on the first day of
employment the Employee's vacation shall accrue at the applicable rate during
each pay period and shall accrue up to a maximum amount of 200 hours (e.g., 5
weeks).



(h)  
Reimbursement of Expenses. During the period of employment the Employee is
authorized to incur necessary and reasonable business expenses in furtherance of
Employee's duties and in accordance with Veritec's expense reimbursement
policies. Veritec shall reimburse Employee for all documented and reasonable
costs and expenses incurred in furtherance of Veritec's business.






2.04. Confidential Information -Intellectual Property - Covenant Not To Compete.


(a)  
Employee agrees that all Inventions and Works of Authorship developed by
Employee in the course and scope of his employment are and shall be exclusively
owned by Veritec and Employee hereby assigns to Veritec all right, title and
interest, including but not limited to all intellectual property rights, in and
to such Inventions and Works of Authorship.



(b)  
Employee agrees that upon the request of Veritec, Employee shall immediately
return all tangible forms of Confidential Information or Veritec Property that
may from time to time be entrusted to Employee.



(c)  
Employee hereby agrees not to disclose Veritec Confidential Information to any
third party without Veritec's prior express written consent. Employee agrees and
shall hold in confidence any and all Confidential Information owned by Veritec.
Employee agrees not to use Veritec's Confidential Information for any purpose
other than the performance of services to be performed for the exclusive benefit
of Veritec under the terms and conditions of this Agreement. Employee will
protect the Confidential Information disclosed by Veritec and shall insure that
the provisions of this paragraph are made binding upon any third party employed,
retained or contracted with by Employee, whom Employee's disclosure is
authorized by Veritec. A violation by Employee of this paragraph together with
the threatened violation of this paragraph, shall be a material breach of this
Agreement and will be a basis for Veritec to terminate this Agreement for cause.



(d)  
Employee agrees that the confidentiality provisions of this Agreement shall
remain in full force and effect and shall survive the expiration or termination
hereof.



 In recognition that Veritec's Confidential Information and the services of
Employee hereunder are special and unique assets of Veritec, Employee promises,
covenants, warrants and agrees that for one (1) year following the expiration or
termination of this Agreement, that Employee shall not directly or indirectly;
(1) become employed or engaged in any form of Competitive Business with
Veritec's business; (2) provide assistance to any third party tor their direct
or indirect conducting of a Competitive Business to the business of Veritec; or
(3) solicit, induce or encourage any employee, independent contractor or
consultant of or to Veritec to terminate such person's employment or other
relationship with Veritec. A violation or threatened violation by Employee of
this paragraph shall be a material breach of this Agreement and will be a basis
for Veritec to seek any and all remedies provided by law or at equity.


 
32

--------------------------------------------------------------------------------

2.05. Term and Termination. The term of this Agreement shall commence upon the
Effective Date and shall terminate upon the death, permanent disability or
termination of Employee's employment on not less than thirty (30) days written
notice from either Employer or Employee. If Employer terminates Employee's
employment without cause, Employee shall be paid as a severance benefit
Employee's base salary and benefits for a twelve (12) month period after the
date of separation of employment from Veritec. "Cause" as used in this Agreement
shall mean the following:


(a)  
Employee commits an act of dishonesty or fraud that is of a material nature and
involves a material breach of trust with respect to the interests of Veritec;



(b)  
Employee's refusal or failure to perform Employee's duties and responsibilities
that is not cured to Veritec's sale, reasonable satisfaction within ten (10)
days written notice by Veritec, or such other period of time as seems reasonable
in given the circumstances;



(c)  
Employee commits a material breach of any agreement between Employee and Veritec
and the Employee fails to cure such breach within thirty (30) days of receiving
written notice thereof by Veritec; or



(d)  
Employee engages in conduct punishable as a felony or gross misdemeanor, or
conduct involving moral turpitude.



Upon termination of this Agreement for any reason, Employee shall have the right
to continue medical coverage only to the extent required by applicable law.


2.06. Compliance with Rules. Employee agrees to comply with all lawful rules and
policies promulgated by Veritec and made known to Employee, whether such rules
and policies are contained in Veritec's Employee Manual or otherwise
disseminated in writing hereafter.


2.07. Return of Veritec Property. Upon termination of this Agreement, Employee
shall deliver all Veritec property of any nature and kind, including but not
limited to: keys, credit cards, vehicles, records, notes, data, diagrams,
drawings, memoranda, models, computers, equipment and computer software, that
shall be in Employee's possession or under Employee's control.


2.08. Indemnification. Employee shall be indemnified by Veritec for all
liability or damages incurred within the scope of his employment as provided by
applicable law, and Employer shall obtain and maintain an Officers and Directors
insurance policy which covers Employee.


III.
General Terms


3.01. Employer/Employee Relationship Only. Nothing in this Agreement is intended
or shall be deemed to constitute the creation of a partnership, agency, joint
venture, or any form legal' relationship between Veritec and Employee other than
that of an employment relationship.


3.02. Notices. Any notice required or permitted to be given under this Agreement
shall be given in writing and shall be hand delivered or sent via express
carrier, registered or certified mail to Veritec at its principal place of
business (attention "President~) or to Employee at his then current residence
address. Notice shall be deemed given upon actual receipt.


3.03. Entire Agreement. This Agreement sets forth the entire understanding
between The Parties as to the subject matter hereof and supersedes all prior and
contemporaneous agreements, representations and understandings relating to such
subject matter.


3.04. Modifications. Course of conduct and oral communications shall not be
taken into account in determining if The Parties have modified a term or
condition hereof. Amendments to this Agreement shall be invalid unless made in
writing duly executed by The Parties hereto.


3.05. Choice of Law I Arbitration. This Agreement is acknowledged to have been
made in and shall be construed in accordance with the applicable laws of the
state of Minnesota and those of the United States of America, without regard to
the conflict of laws provisions of such governing law. If there is any dispute
between the parties regarding any provision of this Agreement, any controversy
or claim arising out of or relating to this contract, or the breach thereof,
shall be settled by arbitration in accordance with the Employment Arbitration
Rules of the American Arbitration Association, and judgment upon the award
rendered by the arbitrator(s) may be entered in any Court having jurisdiction
thereof. Such arbitration shall be conducted in the Twin Cities, State of
Minnesota, and Veritec shall pay the cost of arbitration unless the arbitration
panel determines that the Employee has acted wantonly, recklessly or without due
regarding to Veritec's rights.


3.06. Survivability. Should a term or condition set forth herein be deemed to be
void as against public policy or otherwise unconscionable, such term or
condition shall be stricken from this Agreement and the remainder hereof shall
be read to affect the intent of The Parties.


3.07. Waiver. The failure of either Party to enforce any provision of this
Agreement shall not be construed as a waiver or limitation of that Party's right
to subsequently enforce and compel strict compliance with every provision of
this Agreement.


3.08. Headings. Headings to paragraphs and Sections herein have no significance
or meaning and are for purposes of convenience of reference only.


3.09. Counterparts. This Agreement may be executed in one or more counterparts
(including by means of facsimile), each of which shall be deemed an original but
all of which together will constitute one and the same instrument.


3.10. Authorization. The Parties hereby certify one to the other, that they have
the legal capacity to execute this Agreement and to become bound by the terms
and conditions hereof.


3.11. Successors. This Agreement shall be binding upon any successor (whether
direct or indirect and whether by purchase, merger, consolidation or otherwise)
to all or substantially all of Veritec's business or assets. This Agreement and
all rights of the Employee hereunder shall inure to the benefit of, and be
enforceable by, the Employee's personal or legal representatives, executors,
administrators, heirs, distributes, devisees and legatees.


IN WITNESS WHEREOF, The Parties hereby cause this Agreement to become binding
upon them
on the Effective Date hereof.






Veritec, Inc.




/s/Van Tran                                 
By:           Van Tran, Executive Chairman


 
 


        /s/ Jeffrey Hattara                                                     
     Jeffrey Hattara


 


33

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------